Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs on the 22nd day of January 2008 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendants, the following order was entered and is hereby certified to the North Carolina Court of Appeals; the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 6th day of March 2008."